

Exhibit 10.6




FORM OF RESTRICTED STOCK AGREEMENT PURSUANT TO THE ARES COMMERCIAL REAL ESTATE
CORPORATION 2012 EQUITY INCENTIVE PLAN
THIS AGREEMENT (this “Agreement”) is entered into as of [•] between Ares
Commercial Real Estate Corporation, a Maryland corporation (the “Company”), and
[•] (the “Participant”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Ares Commercial Real Estate
Corporation 2012 Equity Incentive Plan (the “Plan”).
W I T N E S S E T H
WHEREAS, the Company has adopted the Plan, a copy of which has been delivered to
the Participant, which is administered by the Committee;
WHEREAS, pursuant to Section 4 of the Plan, the Committee may grant Restricted
Stock to Eligible Persons; and
WHEREAS, the Participant is an Eligible Person under the Plan.
NOW, THEREFORE, the parties agree as follows:
1.Grant of Shares. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective on [•] (the “Grant Date”),
the Company hereby awards to the Participant [•]shares of validly issued Common
Stock (the “Shares”). Pursuant to Section 2 hereof, the Shares are subject to
certain restrictions, which restrictions shall lapse at the times provided under
Section 2(b) and 2(d) hereof. While such restrictions are in effect, the Shares
subject to such restrictions shall be referred to herein as “Restricted Stock.”
The Shares shall be credited to a book entry account maintained by the Company
(or its designee) on behalf of the Participant and such book entry shall be
noted appropriately to record the restrictions on the Shares imposed hereby.


2.Restricted Stock.


(a)Rights with Regard to Restricted Stock: Restrictions on Transfer. The
Participant will have the right to vote the Restricted Stock, to receive and
retain any dividends payable to holders of record of Common Stock on and after
the Grant Date (although such dividends shall be treated, to the extent required
by applicable law, as additional compensation for tax purposes if paid on
Restricted Stock), and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to the Restricted Stock set forth in the
Plan, with the exception that the Participant may not voluntarily or
involuntarily sell, assign, transfer, pledge, exchange, encumber, hypothecate or
otherwise dispose (each, a “Disposition”) of the Restricted Stock. Any attempted
Disposition of the Shares in violation of the foregoing sentence or of the Plan
shall be void and of no effect and the Company shall have the right to disregard
the same on its books and records and to issue “stop transfer” instructions to
its transfer agent.


(b)Vesting. The Restricted Stock granted pursuant to Section 1 hereof shall vest
and cease to be “Restricted Stock” in three equal installments on each of the
first, second and third anniversaries of the Grant Date (the “Vesting Dates”);
provided that the Participant has not


1

--------------------------------------------------------------------------------




incurred a Termination of Service prior to the applicable Vesting Date. There
shall be no proportionate or partial vesting in the periods between the Vesting
Dates.


(c)Forfeiture. Except as expressly provided in Section 2(d) below, the
Participant shall forfeit to the Company, without compensation, any and all
unvested Restricted Stock upon the Participant’s Termination of Service for any
reason.


(d)Acceleration.


(i)
If, on or prior to [•], either (A) the Participant incurs a Termination of
Service by the Company due to the termination of Participant’s employment with
Ares Operations LLC (an affiliate of the manager of the Company) by Ares
Operations LLC without Cause (as defined in [•]) or (B) (x) there is a Change of
Control (as defined below) and (y) concurrently therewith or during the six (6)
months thereafter the Participant incurs a Termination of Service by or at the
direction of the Company (other than due to the termination of Participant’s
employment with Ares Operations LLC by Ares Operations LLC for Cause), 100% of
the Restricted Stock unvested as of the date of such Termination of Service
shall vest on such Termination of Service, which shall be a Vesting Date.



(ii)
If, prior to a Change of Control and on or prior to [•], the Participant incurs
a Termination of Service due to the termination of Participant’s employment with
Ares Operations LLC by the Participant for Good Reason (as defined in [•]), any
unvested portion of the Restricted Stock scheduled to vest during the twelve
(12) months immediately following the date of such Termination of Service shall
vest on such Termination of Service, which shall be a Vesting Date.



(iii)
For purposes of this Section 2(d), “Change of Control” means the occurrence of
any of the following events has occurred:



(a)any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act of 1934) unrelated to Ares Management LLC or its affiliates shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act of 1934), directly or indirectly, of a percentage of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of directors, of fifty percent (50%) or more;


(b)the consummation of a merger or consolidation of the Company with or into
another entity unrelated to Ares Management


2

--------------------------------------------------------------------------------




LLC or its affiliates or any other reorganization of the Company pursuant to
which the Company is not the surviving entity following such merger,
consolidation or reorganization; or


(c)a transfer of all or substantially all of the Company’s assets (excluding any
transfer in connection with any securitization transaction or any repurchase or
other similar transactions); provided that, notwithstanding anything to the
contrary herein, any event that does not result in a Change of Manager Event
will not constitute a Change of Control.


“Change of Manager Event” means Ares Management, L.P. or any of its affiliates
ceases to be the manager of the Company.
(e)Withholding. Notwithstanding anything herein to the contrary, as a condition
precedent to the vesting of the Restricted Stock pursuant to Section 2(b) and
2(d), the Participant shall pay, or make arrangements to pay, in a manner
satisfactory to the Company, an amount equal to the amount of all applicable
federal, state, local or other taxes of any kind that the Company is required to
withhold with respect to the vesting of the Restricted Stock.


(f)Section 83(b). If the Participant properly elects (as permitted by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such Restricted Stock, the Participant shall pay to the
Company or make arrangements satisfactory to the Company to pay to the Company
upon such election, any federal, state, local or other taxes of any kind that
the Company is required to withhold with respect to the Restricted Stock. The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file timely and properly the election under Section 83(b) of the
Code and any corresponding provisions of state tax laws if he or she elects to
utilize such election.


(g)Certificates. If, after the Grant Date, certificates are issued with respect
to the Shares, such issuance and delivery of certificates shall be in accordance
with the applicable terms of the Plan.


3.Rights to Employment or Other Service. Nothing in the Plan or in this
Agreement shall confer on any person any right to continue in the employ or
other service of the applicable Participating Company or interfere in any way
with the right of the applicable Participating Company and its stockholders to
terminate such person’s employment or other service at any time.


4.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. By signing and returning this Agreement, the Participant acknowledges
having received and read a copy of the Plan and agrees to comply with it, this
Agreement and all applicable laws and regulations. If and to the extent that
this Agreement conflicts or is inconsistent with the


3

--------------------------------------------------------------------------------




terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.


5.Amendment. The Board or the Committee may at any time and from time to time
amend, in whole or in part, any or all of the provisions of this Agreement to
comply with any applicable law and may also amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no amendment, modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing by the party against whom it is
sought to be enforced.


6.Notices. All notices hereunder shall be in writing, and if to the Company or
the Committee, shall be delivered to the Board or mailed to its principal
office, addressed to the attention of the Board; and if to the Participant,
shall be delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the applicable
Participating Company.


7.Miscellaneous.


(a)This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.


(b)This Agreement shall be governed and construed in accordance with the laws of
Maryland (regardless of the law that might otherwise govern under applicable
Maryland principles of conflict of laws). With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby, each of the parties hereto hereby irrevocably
submits to the exclusive jurisdiction of (i) the United States District Court
for the District of Maryland or (ii) in the event that such court lacks
jurisdiction to hear the claim, the state courts of Maryland located in
Baltimore, Maryland (the “Selected Courts”), and waives any objection to venue
being set in the Selected Courts, whether based on the grounds of forum non
conveniens or otherwise, and hereby agrees not to commence any such Proceeding
other than before one of the Selected Courts; provided, however, that a party
may commence any Proceeding in a court other than a Selected Court solely for
the purpose of enforcing an order or judgment issued by one of the Selected
Courts.


(c)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THE PLAN OR THIS AGREEMENT.


(d)This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.


(e)The failure of any party hereto at any time to require performance or insist
on strict compliance by another party of any provision of this Agreement shall
not affect the right


4

--------------------------------------------------------------------------------




of such party to require performance of or compliance with that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.


(f)This Agreement, together with the Plan, constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect hereto.




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
ARES COMMERCIAL REAL ESTATE CORPORATION
By:    
Name: ____________________________________
Title: _____________________________________


PARTICIPANT


    
Name: ________________________




